REDMANN, Judge
(dissenting).
A bank appealed from a judgment on a rule, which overruled the bank’s exception to summary proceeding and ordered it to “comply with the judgment of possession” in this succession and “hand over * * * property” to the two heirs.
*167One of those heirs now moves dismissal or remand of the bank’s appeal as moot. She shows that (despite having joined in the petition for simple possession) she has now obtained an ex parte order naming herself administratrix of the succession and recalling the judgment of possession “during the pendency” of her administration.
Mover’s showing establishes neither that the other person recognized as an heir is bound by the order recalling the judgment of possession, nor that obtaining the recall order amounts to a definitive abandonment by both heirs of the appealed judgment on rule. Thus mootness of this appeal is not shown.